THE COURT.
The defendant was convicted of the crime of sex perversion as defined by section 288a of the Penal Code. He moved for a new trial and the motion was denied. This appeal is from the judgment and the order denying a new trial.
[1] The transcript was filed in this court February 11, 1925. No brief has been filed by appellant. The cause was placed on the calendar to be orally argued June 1, 1925. No appearance was made in behalf of appellant and the cause was ordered submitted on the record. The evidence is sufficient to sustain the conviction and no error has been discovered in the record.
The judgment and the order are affirmed.